DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-07-14 (herein referred to as the Reply) where claim(s) 1-3, 5-9, 16, 20, 22, 24, 26, 28 are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on identified above has been entered.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HONG_662 (CN111727662) in view of LIU_930 (US20210377930)
Claim(s) 1, 16, 20
HONG_662 teaches
	receiving a data packet; Relay node (RN) receives a packet from UE. RN can be an IAB node within a backhaul. <FIG(s). 20, 7; para. 0083-0085, 0285-0288>.
	determining a next hop node for the data packet, based on a backhaul adaptation protocol (BAP) address of the next hop node comprised in routing information, Radio bearer information/logically channel information is received from a donor node, for example in a F3AP/RRC message. <FIG(s). 10, 12, 14, 16, 8; para. 0107-0108, 0170-0171, 0180, 0209-0214, 0217-0219, 0224-0229, 0254, 0277>.
the routing information being received from an integrated access backhaul (IAB) donor node; Next hop is determined based on information including radio bearer information/logically channel information. <FIG(s). 10, 12, 14, 16, 8; para. 0107-0108, 0170-0171, 0180, 0209-0214, 0217-0219, 0224-0229, 0254, 0277>.
determining, for the next hop node, an egress radio link control (RLC) channel on which to transmit the data packet from among a plurality of egress RLC channels between the first node and the next hop node, based on  mapping information including the BAP address of the next hop node, an identifier (ID) of at least one ingress RLC channel and an ID of at least one egress RLC channel, the mapping information received from the IAB donor node; and Data is relayed in an IAB network based on a mapping between a logic channel of between the UE and IAB node (ingress channel identifier) and a logical channel between the IAB node and the next hop node (egress channel identifier). Furthermore, the data is relayed based on the address information (TEID or IP address) of the next hop node. Said mapping information is received in mapping information from a donor IAB station. <FIG(s). 10, 12, 14, 16, 8; para. 0107-0108, 0170-0171, 0180, 0209-0214, 0217-0219, 0224-0229, 0254, 0277>.
the mapping information received from the IAB donor node; and Mapping information is provided by the donor base station. For example, in an F2AP or RRC message. <FIG(s). 10, 12, 14, 16, 8; para. 0107-0108, 0170-0171, 0180, 0209-0214, 0217-0219, 0224-0229, 0254, 0277>.
	transmitting the data packet on the egress RLC channel to the next hop node. Relay Node transmits the data to a next hop on the determined logical channel to either the donor node or other IAB node. <FIG(s). 10, 12, 14, 16, 8; para. 0107-0108, 0170-0171, 0180, 0209-0214, 0217-0219, 0224-0229, 0254, 0277>.
HONG_662 does not explicitly teach
an address that is particularly a backhaul adaptation protocol (BAP) address of the next hop node
However in a similar endeavor, LIU_930 teaches
an address that is particularly a backhaul adaptation protocol (BAP) address of the next hop node . The BAP routing identifier may include a BAP address of a destination IAB-node and a BAP path identifier. A routing identifier, as described herein, may refer to a unique identifier in downlink control information that identifies the next-hop node for a low-latency packet <para. 0109>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HONG_662 with the embodiment(s) disclosed by LIU_930. One of ordinary skill in the art would have been motivated to make this modification in order to provide a data transmission method and an apparatus, to implement user plane data transmission in an IAB system, for example using service attribute information for BH RLC. See Summary.
Claim(s) 22, 26
HONG_662 does not explicitly teach
wherein the mapping information comprises a unique identifier assigned to each RLC channel by the IAB donor node.
However in a similar endeavor, LIU_930 teaches
wherein the mapping information comprises a unique identifier assigned to each RLC channel by the IAB donor node. IAB donor DU allocates LCID to logical channels mapped to BH RLC channel <FIG(s). 3; para. 0006-0007, 0080-0081, 0085>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HONG_662 with the embodiment(s) disclosed by LIU_930. One of ordinary skill in the art would have been motivated to make this modification in order to provide a data transmission method and an apparatus, to implement user plane data transmission in an IAB system, for example using service attribute information for BH RLC. See Summary.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HONG_662 (CN111727662) in view of LIU_930 (US20210377930) and further view of R2-1905115 (NPL: R2-1905115 Routing function and configuration)
Claim(s) 2
HONG_662 does not explicitly teach
wherein the first node comprises an IAB node arranged to communicate backhaul traffic wirelessly with at least one of a parent node or a child node; and
	wherein the data packet comprises an IAB data packet.
However in a similar endeavor, R2-1905115 teaches
wherein the first node comprises an IAB node arranged to communicate backhaul traffic wirelessly with at least one of a parent node IAB node can have a parent node in which implicitly it can communicate with for forwarding packets in the backhaul wireless links <Section 2.2>
	wherein the data packet comprises an IAB data packet.  IAB forwards respective traffic which includes communicating to and from packets in the wireless backhaul <Introduction, Section: 2 >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HONG_662 and LIU_930 with the embodiment(s) disclosed by R2-1905115. One of ordinary skill in the art would have been motivated to make this modification in order for implementation to be accordance with 3GPP specifications.

Claim(s) 3
HONG_662 does not explicitly teach
wherein the IAB data packet is received from an uplink or downlink node.
However in a similar endeavor, R2-1905115 teaches
wherein the IAB data packet is received from an uplink or downlink node. Embodiments are applicable to for downlink transmission to a destination IAB or uplink transmission <Section: Introduction, 2.1, 2.2 >
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HONG_662 and LIU_930 with the embodiment(s) disclosed by R2-1905115. One of ordinary skill in the art would have been motivated to make this modification in order for implementation to be accordance with 3GPP specifications.
Claim(s) 5
HONG_662 does not explicitly teach
wherein for uplink communication, the routing information further comprises, for each target next hop node for an uplink, a cell identifier or a cell group identifier of a cell supported by the target next hop node to which the first node attaches.
However in a similar endeavor, R2-1905115 teaches
wherein for uplink communication, the first routing information further comprises, for each target next hop node for an uplink, a cell identifier or a cell group identifier of a cell supported by the target next hop node to which the first node attaches. Routing information can include Cell ID <Section 2.2>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HONG_662 and LIU_930 with the embodiment(s) disclosed by R2-1905115. One of ordinary skill in the art would have been motivated to make this modification in order for implementation to be accordance with 3GPP specifications.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HONG_662 (CN111727662) in view of LIU_930 (US20210377930), and further view of LEE_846 (US20180337846)
Claim(s) 6
HONG_662 does not explicitly teach
wherein for downlink communication the routing information comprises, for each target next hop node for a downlink, at least one of: 
a cell-radio network temporary identifier (C-RNTI) of the target next hop node;
a C-RNTI of the target next hop node combined with a cell identifier or a cell group identifier of a cell supported by the first node to which the target next hop node attaches; or 
a BAP address of the target next hop node.
However in a similar endeavor, LEE_846 teaches
wherein for downlink communication the routing information comprises, for each target next hop node for a downlink, at least one of: 
a cell-radio network temporary identifier (C-RNTI) of the target next hop node; Next hop routing information includes information mapping LCID and C-RNTI. <FIG(s). 10, 12, 13, 9; para. 0037, 0086, 0094-0099, 0116-0135>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HONG_662 and LIU_930 with the embodiment(s) disclosed by LEE_846. One of ordinary skill in the art would have been motivated to make this modification in order to improve routing techniques in newer technologies, for example reducing routing information updating overhead. See Introduction, para. 0123; FIG(S). 10.
Claim(s) 7
The claim is directed to features that only further narrow alternative embodiment of base claim 6 (the BAP address embodiment). Since the rejection to base claim 6 is anticipated using another embodiment (C-RNTI embodiments), claim 7 is anticipated for the reasons given for claim 6. 
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over HONG_662 (CN111727662) in view of LIU_930 (US20210377930), and further view of DODSON_756 (US20160154756)
Claim(s) 24, 28
HONG_662 does not explicitly teach
wherein the determining of the next hop node comprises: 
determining the next hop node according to at least one of: 
current status of egress backhaul (BH) links; or 
feedback received from child nodes on any downstream congestion.
However in a similar endeavor, DODSON_756 teaches
wherein the determining of the next hop node comprises: 
feedback received from child nodes on any downstream congestion. Next hop is determined based on next hop congestion feedback from neighboring switches. In one embodiment, the neighbors are downstream within a network tree and therefore would be considered a children node. <FIG(s). 12, 13, 14; para. 0005, 0007, 0023, 0195-0200, 0221-0228; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by HONG_662 and LIU_930 with the embodiment(s) disclosed by DODSON_756. One of ordinary skill in the art would have been motivated to make this modification in order to provide handle routing over multiple paths and provide congestion messaging among network nodes to avoid congested paths. See para. 0004; Summary.

Allowable Subject Matter

Claim(s)  is/are indicated as having allowable subject matter and objected to.
Claim(s) 8, 9
The claim(s) is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Amendments that do not incorporate the allowable claims into the base/intervening claims in its entirely, are not allowable. This includes amendments that incorporate the allowable claims into the base/intervening claims in part or in a non-narrowing manner (i.e., changing the scope of the subject matter).
Reasons for Allowance
Claim 8 recites
wherein the first routing information is dynamically assigned according to whether the BAP address is shorter than the C-RNTI or the C-RNTI combined with the cell identifier or the cell group identifier.
That is, the routing information, which is informed used to determine a next hop node for a data packet, is dynamically assigned accordance to whether a BAP address of the target next hop node includes a length that is shorter than C-RNTI or the C-RNTI+cell_ID or C-RNTI+cell_groupID.
Closest art Byun_291 (art already in record) teaches an IAB donor node that sends/assigns routing information that receivers used to determine next hops but does not teach dynamic assignment of the routing information based on an address being shorter than a C-RNTI-based data structure. Claim 9 depends on base claim 8 and is allowable for the same reasons.

Relevant Cited References
US20210126991 teaches “[0119] The donor DU can determine, according to the target IP address contained in the IP layer of the data packet received from the donor CU-CP and a mapping relationship between the IP address and the DU ID, target identifier information needing to be filled in the adaptation layer packet header; or the F1AP message received from the donor CU-CP may contain the target identifier information.”

Examiner’s Notes
HONG_662 (CN111727662)
The paragraph citation corresponding to HONG_662 (CN111727662) in the rejections herein refers to the paragraphs in the English-machine translated document concurrently provided. Note: The original document of CN111727662 also has paragraph numbers, however due to the technical nuances and manner in which the system translates and formats the English translation document, the paragraph numbers in the English document may not correspond to the paragraph numbers in the original CN111727662 publication. Please refer to the English-machine translated document for citations.

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415